Citation Nr: 1337277	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 1999 for the award of service connection for cold injury residuals of the right lower extremity.

2.  Entitlement to an effective date earlier than January 29, 1999 for the award of service connection for cold injury residuals of the left lower extremity.

3.  Entitlement to an effective date earlier than May 27, 2005 for the award of service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than May 27, 2005 for the award of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1958, and from May 1958 to May 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied an effective date earlier than May 27, 2005 for the awards of service connection for cold injury residuals of both lower extremities as well as peripheral neuropathy of both lower extremities.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

The Board observes that the RO granted service connection for cold injury residuals of both lower extremities as well as peripheral neuropathy of both lower extremities in a May 2008 rating decision, which included assignment of initial ratings and effective dates of awards.  The Veteran did not appeal this determination.  The law generally does not allow the filing of a freestanding claim for an earlier effective date of award as such a claim violates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  However, the Board acknowledges that, as noted in Rudd, the finality of a prior final decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).

In October 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran attended a Decision Review Officer (DRO) Informal Hearing Conference in September 2011 to discuss his contentions on appeal.  By written statement received in April 2012, the Veteran's representative indicated that the Veteran desired a personal hearing before the RO.  See 38 C.F.R. § 3.103(c)(1) (2013) (a claimant has the right to a personal hearing before the RO).  However, the RO did not schedule the Veteran for a personal hearing.

In October 2013, the Veteran's representative submitted a Motion To Remand to accommodate the Veteran's request for a personal hearing before the RO.  Notably, the DRO Informal Hearing Conference cannot be deemed the equivalent of a personal hearing before the RO as the claimant has a right to testify under oath as well as the right to produce witnesses and evidence.  38 C.F.R. § 3.103(c)(2) (2013).  Thus, the Board must remand this case to the RO to accommodate the Veteran's request for a hearing before a DRO.

In addition to scheduling the Veteran for an DRO hearing, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The Veteran appears to allege that he filed a service connection claim for cold injury residuals when being treated at the Houston VA Hospital in 1963-64.  See Veteran's statement dated August 2013.  He also refers to starting treatment at VA clinics in Austin and Temple, Texas in 1985, and obtaining treatment at the Shreveport, Louisiana VA Hospital.  Id.  He appears to allege that he filed a service connection claim upon his discharge from service.

The claims file includes VA outpatient treatment records from the Temple VA outpatient clinic beginning in 1997.  In May 1988, the Houston VA Medical Center (VAMC) informed the RO that it did not have any record under the Veteran's name and Social Security number, and requested additional identifying information such as the Veteran's date of birth.  No further attempt to obtain records from the Houston VAMC was made.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, VA must make as many requests as necessary to obtain relevant records from a federal agency unless it is determined that such records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

Hence, the RO should obtain all available records from the Houston VAMC since 1963, all available records from the VA outpatient treatment clinics in Temple and Austin, Texas from 1985 to 1997, and any available records from the Shreveport VAMC (after obtaining clarification from the Veteran his approximate date(s) of treatment).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

As the Veteran appears to allege filing a service connection claim upon discharge, the RO should also obtain the Veteran's service personnel records.  See McGee v. Peake, 511 F.3d 1352 (Fed. Cir. 2008) (holding that a veteran's service personnel records "would likely contain documentary evidence that may show whether [the Veteran] filed a claim for benefits prior to discharge" in a claim where the Board denied entitlement to an earlier effective date because the record did not contain any evidence of a previously filed claim).  The RO should also follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish any necessary authorization to enable it to obtain the records identified above, and to clarify his date(s) of treatment at the Shreveport VAMC.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran to identify his date(s) of treatment at the Shreveport VAMC.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Houston VAMC since 1963, from the VA outpatient treatment clinics in Temple and Austin, Texas from 1985 to 1997 and from May 2008 to present, and any available records from the Shreveport VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

The RO is herein reminded that the Veterans Health Administration (VHA) Records Control Schedule 10-1 at XLIII-3 states that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.

3.  Obtain the Veteran's personnel records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  If the Veteran identifies any additional relevant records, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Schedule the Veteran for a DRO hearing in accordance to with his April 2012 request.  Notify the Veteran and his representative of the date and time of the hearing.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication of the claims).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).   The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


